Exhibit 99.1 1st Quarter 2010 •Report to Shareholders •Three months ended January 31, 2010 TD Bank Financial Group ReportsFirst Quarter 2010 Results The financial information in this document is reported in Canadian dollars, and is based on our unaudited Interim Consolidated Financial Statements and related notes prepared in accordance with Canadian generally accepted accounting principles (GAAP), unless otherwise noted. FIRST QUARTER FINANCIAL HIGHLIGHTS, compared with the first quarter a year ago: • Reported diluted earnings per share were $1.44, compared with $0.75. • Adjusted diluted earnings per share were $1.60, compared with $1.27. • Reported net income was $1,297 million, compared with $653 million. • Adjusted net income was $1,430 million, compared with $1,090 million. Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results.
